DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/123,446 filed on December 16, 2020.  Currently claims 1-12 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	Applicant’s claiming benefit of US provisional application is acknowledged.  

Specification
4.	In the drawing description, “and” should be placed after description of figure 5, not figure 4.

Claim Objections
5.	Claims 1, 5, and 9 objected to because of the following informalities: 
Regarding claim 1, in many instance “a database” is referred.  If they are the same database, “the database or “said database” should be used.
Regarding claim 5, “a database” (lines 9, 13, and 20) and “said database” (line 21) are loosely used, which should be corrected.  Claim 9 should also be fixed in the same manner.  
Appropriate correction is required.

Allowable Subject Matter
6.	Claims 2-4, 6-8, and 10-12 are allowed.
7.	The following is a statement of reasons for the indication of allowable subject matter:  Claims are directed at a method of tracking a renovation of a classical automobile comprising an owner register a classical automobile using his/her mobile device into a database which is a part of the system, loading the vehicle related information such as photo and identification number as part of the vehicle record, and the authenticator also using his/her mobile device providing a value for the vehicle and a buyer using the smart device downloading vehicle related information to the mobile device and purchase the vehicle using the mobile device.  Such a method is neither disclosed nor suggested by the cited references.  Even if some limitations may be found in other references, for example, registering a vehicle, the entire method is not taught or suggested, and therefore allowable.  The methods in other two independent claims are also allowable.  

8.	This application is in condition for allowance except for the following formal matters raised in pagraph 5. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
August 4, 2022